DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 09/27/2021. Claims 11 and 16 are amended. Claims 1-10, 12-15 and 17-20 canceled. Claims 21-26 are new. Claims 11, 16 and 21-26 remain pending in the application.
	
Response to Arguments
In response to the Applicant’s argument (see pages 9-10), with respect to the objection to the drawings, the objection to the drawings has been withdrawn in view of the replacement sheet filed on 09/27/2021.

In response to the Applicant’s argument (see pages 9-10), with respect to the objection to the disclosure, the objection to the disclosure has been withdrawn in view of the amendment made to the specification.

The rejections under 35 U.S.C. 112(b) and 112(a), interpretations under 35 U.S.C. 112(f) and objections to the claims have been withdrawn in view of the amendments made to the claims or cancellation of the claims.

Applicant’s arguments (see pages 11-12) with respect to claims 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil (U.S. PGPub 2003/0051188).

Regarding claims 11 and 16, Patil teaches A method for test failure analysis and improvement, comprising the steps of: obtaining a system for performing test data 
executing a plurality of tests and monitoring for a plurality of test failures; (Patil, see figs. 7-8B; see paragraph 0056 where the test job 96 is then dispatched to the matching service program 16, and the client 14 starts monitoring the test job 96; see paragraphs 0054 -0055 where a new run of test jobs 96 is initiated. First, the client 14 checks the in-process task repository 62 for any unfinished or pending jobs from the previous run in step 302...)
while executing the plurality of tests: collecting a plurality of application and environment health stats; (Patil, see figs. 7-8B; see paragraph 0056 where …If the maximum time has elapsed, then it may be deduced that the job or service program 16 is having some network…; see paragraph 0057 where If the heartbeat signal 98 is not present in step 332, then it is deduced that the job is not executing, and referring to FIG. 8B, execution of the test job 96 is killed in step 326...)
analyzing the plurality of application and environment health stats; (Patil, see figs. 7-8B; see paragraph 0056 where …If the maximum time has elapsed, then it may be deduced that the job or service program 16 is having some network…; see paragraph 0057 where If the heartbeat signal 98 is not present in step 332, then it is deduced that the job is not executing, and referring to FIG. 8B, execution of the test job 96 is killed in step 326...)

in accordance with a determination to stop the respective test of the plurality of tests, stop the respective test; (Patil, see figs. 7-8B; see paragraph 0056 where starts monitoring the test job 96 in step 318. Referring to FIG. 8B, the client 14 ensures that the test job 96 does not take more than the allowed maximum time to execute in step 320 by starting a maximum timer thread for that test job...If the maximum time has elapsed, then it may be deduced that the job or service program 16 is having some network, TMS or device problems (e.g., hanging process), and execution of the test job 96 is killed in step 326...; see paragraph 0057 where If the heartbeat signal 98 is not present in step 332, then it is deduced that the job is not executing, and referring to FIG. 8B, execution of the test job 96 is killed in step 326...)
monitoring test results and identifying one or more failed tests; and (Patil, see figs. 7-8B; see paragraph 0060 where If the test job 96 has finished executing, then it is 
scheduling a re-run of a plurality of failed or stopped tests; and (Patil, see figs. 7-8B; see paragraph 0060 where If the test job 96 has finished executing, then it is checked if the job execution time was shorter than the minimum time in step 340. If yes, then it is deduced that something viz. the computer or its settings (e.g., Java is not installed, etc.), etc. is wrong. In this case, the user is notified and the test job 96 is rescheduled in step 342...; see paragraph 0073 where When an error is detected, the system 10 notifies the user and recovers from the error by restoring and rescheduling the test for execution on other available computers 12...)
in accordance with re-run schedules, executing a plurality of failed or stopped tests. (Patil, see figs. 7-8B; see paragraph 0060 where If the test job 96 has finished executing, then it is checked if the job execution time was shorter than the minimum time in step 340. If yes, then it is deduced that something viz. the computer or its settings (e.g., Java is not installed, etc.), etc. is wrong. In this case, the user is notified and the test job 96 is rescheduled in step 342...; see paragraph 0073 where When an error is detected, the system 10 notifies the user and recovers from the error by restoring and rescheduling the test for execution on other available computers 12...)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (U.S. PGPub 2003/0051188) in view of Bowers et al. (U.S. PGPub 2017/0163519).

Regarding claims 21 and 24, Patil teaches all the features of claims 11 and 16. However, Patil does not explicitly teach wherein: scheduling the re-run of the plurality of failed or stopped tests includes identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats.
Bowers teaches wherein: scheduling the re-run of the plurality of failed or stopped tests includes identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats. (Bowers, see fig. 29; see paragraph 0225 where if the servicing controller is running a self-test and a user presses the E911 button, the servicing controller can abort the test and send the remote entity instructions to reschedule the self-test for a period of time later (time window)...; see paragraph 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Patil and Bowers to provide the technique of scheduling the re-run of the plurality of failed or stopped tests includes identifying a time window for executing a particular failed or stopped test of the plurality of failed or stopped tests based at least in part on the application and environmental health stats of Bowers in the system of Patil in order to overcome significant logistical challenges in performing maintenance or tests on a large number of systems and allow for testing under different conditions (Bowers, see paragraphs 0008 and 0227).

Regarding claims 22 and 25, Patil teaches all the features of claims 11 and 16. However, Patil does not explicitly teach wherein executing the plurality of tests includes: identifying a time window for executing a particular test of the plurality of tests based on the application and environmental health stats; and

Bowers teaches wherein executing the plurality of tests includes: identifying a time window for executing a particular test of the plurality of tests based on the application and environmental health stats; and (Bowers, see fig. 29; see paragraph 0225 where if the servicing controller is running a self-test and a user presses the E911 button, the servicing controller can abort the test and send the remote entity instructions to reschedule the self-test for a period of time later (time window)...; see paragraph 0024 where if the self-test is running and the servicing controller determines that the PCS 100 is “in use”, the test is aborted and rescheduled to be performed after a predetermined period of time...; see paragraphs 0225-0026 where indicating a low use period (time window) to the remote entity. For example, if PCS 100 has not been used for a period of time, it may send the remote entity a code. Based on the code, the remote entity can determine whether to initiate a self-test; see paragraph 0227 where a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day))
executing the particular test of the plurality of tests during the identified time window. (Bowers, see fig. 29; see abstract where servicing controller that schedules, initiates, and/or otherwise controls testing of the PCS components; see paragraph 0222 where the servicing controller initiates the self-test at step 2906…)


Regarding claims 23 and 26, Patil teaches all the features of claims 11 and 16. However, Patil does not explicitly teach further comprising: identifying a time window for executing a particular test of the plurality of tests based on the application and environmental health stats; and
delaying execution of one or more tests in accordance with a determination that the one or more tests cannot be executed during the identified time window.
Bowers teaches further comprising: identifying a time window for executing a particular test of the plurality of tests based on the application and environmental health stats; and (Bowers, see fig. 29; see paragraph 0219 where the self-test may be delayed for a predetermined period of time. The predetermined time may be programmed into a real time clock, so the self-test will be initiated in the future at the specified time or after the specified period of delay...; see paragraph 0019 where  operable to delay initiation of the test or abort the test based on an occurrence of an event. In some embodiments, the event includes user interaction with the PCS. In some embodiments, the servicing 
delaying execution of one or more tests in accordance with a determination that the one or more tests cannot be executed during the identified time window. (Bowers, see fig. 29; see paragraph 0219 where the self-test may be delayed for a predetermined period of time. The predetermined time may be programmed into a real time clock, so the self-test will be initiated in the future at the specified time or after the specified period of delay...; see paragraph 0019 where  operable to delay initiation of the test or abort the test based on an occurrence of an event. In some embodiments, the event includes user interaction with the PCS. In some embodiments, the servicing controller is operable to reschedule the delayed or aborted test for execution at a future time...; see paragraph 0225-0026; see paragraph 0227 where a random time delay may be appropriate to avoid heavy use periods. In addition, rescheduling an aborted self-test for a randomly selected time may allow the PCS to be tested under different conditions (e.g.,, different environmental conditions at different times of day))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Patil and Bowers to provide the technique of identifying a time window for executing a particular test of the plurality of tests based on the application and environmental health stats and delaying execution of one or more tests in accordance with a determination that the one or more tests cannot be executed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2457